Title: To George Washington from Henry Laurens, 18 February 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 18th febry 1778.

Since I had the honour of transmitting to your Excellency, papers collected as Evidence, by the Committee appointed to enquire into

the Causes of the Loss of Tyconderoga & Mount Independence, those Members of the Committee who had the papers in hand for Inspection & arrangement & from whom I received them, have informed me there were Several which they had not intended to have troubled Your Excellency with—particularly a long anonymous Letter.
Inclosed herein Your Excellency will be pleased to receive & to add to the former a Narrative of transactions &ca at the Said Posts, confirmed by the affidavit of Capt. Jesse Leavenworth. I have the honour to be With great R.
